              Case:20-00888-swd            Doc #:33 Filed: 06/11/2020             Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

In re:   SENAD PASIC                                                                 Case No. 20-00888
                                                                                     Chapter 13
                                                                                     Judge DALES
       Debtor.
________________________________/

                       SECOND PRE-CONFIRMATION PLAN AMENDMENT
         NOW COMES the Debtor by and through his counsel and hereby proposes the second pre-
confirmation plan amendment.
    1. Debtor filed his original Chapter 13 Plan on March 2, 2020 [Dkt. No. 2].
    2. Debtor filed his first pre-confirmation plan amendment on May 26, 2020 [Dkt. No. 31].
    3. Debtor is filing his second pre-confirmation plan amendment for the sole purpose of including a
         step-payment increase to take effect upon the payoff of the auto loan for the 2017 Nissan Murano.
    4. The following are the provisions that differ from the original plan:

II. FUNDING

A. PLAN PAYMENT The Debtor(s) shall make payments in the amount of $ 250.00 per                  week,     bi-
weekly,      semi-monthly,       month for the minimum of the ACP, subject to changes as set forth in paragraph
II.B or II.C, below, or until further order of the Court.

B.    FUTURE PLAN PAYMENT INCREASES.
The Debtor(s) shall increase payments by $    627.98       per week, bi-weekly, semi-monthly,             [X] monthly
effective 07/01/2023 due to Payoff of Nissan Motor Acceptance             .
                                Corporation auto loan secured by 2017
                                Nissan Murano

The Debtor(s) shall increase payments by $                    per week,    bi-weekly, semi-monthly,       monthly
effective               due to                                                  .

Date: June 9, 2020              /s/ Senad Pasic
                                Senad Pasic                                                    , Debtor


Date: June 9, 2020              /s/ Ryan Beach
                                Ryan F. Beach (P71022)                                         , Counsel for the Debtor(s)
                                The Law Offices of Ryan F. Beach, PLLC
                                1550 E. Beltline Ave. SE, Suite 300
                                Grand Rapids, MI 49506
                                (616) 389-0629
                                rfbeachlaw@gmail.com
